DETAILED ACTION
Notice to Applicant
The following is an Examiner’s Amendment and Statement of Reasons for Allowance following Applicant’s response including claim amendments and arguments of 18 October 2021 and telephone interview with Applicant’s representatives, John Rariden (Reg. No. 54,388) and Rushi Sukhavasi, on 7 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed 18 October 2021, Applicant amended claims 1, 12, and 16.  Claims 15 and 20 are cancelled.  

Of claims 1 – 14 and 16 – 19 pending as of 18 October 2021, claims 1 – 14 and 16 – 19 are allowed as amended below.


Response to Arguments
Applicant’s arguments, filed 18 October 2021, with respect to the amended independent claims describing automatic updates with first interaction point selection 


Election/Restrictions
Claims 1 – 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12 – 14 and 16 – 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 22 May 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given via telephone interview with Applicant’s representatives, John Rariden (Reg. No. 54,388) and Rushi Sukhavasi, on 7 February 2022.

The application has been amended as follows:

In the Claims
Please amend claim 1 as follows. 
1. (Currently amended) A system comprising:
a datacenter separate from a client network, wherein the datacenter comprises one or more processors communicatively coupled to a corresponding memory device, wherein the one or more processors are configured to host a client instance that is accessible on the client network, wherein the system is configured to perform operations comprising: 
generating a graphical user interface (GUI) accessible to the client instance, wherein the GUI comprises a table and a project graph; 
determining a dependency for a project displayed on the GUI, wherein the dependency is indicative of a timing relationship between a predecessor task having a planned timing and a successor task; 
identifying a timing difference between the planned timing and an actual timing of the predecessor task, wherein the timing difference comprises a deviation between at least one of: 
an actual start time and a planned start time of the predecessor task; 
an actual end time and a planned end time of the predecessor task; or 
a planned duration and an actual duration of the predecessor task; 
in response to identifying the timing difference, generating two or more user-selectable interaction points on the GUI; and 
in response to receiving an input indicative of an interaction with a first interaction point of the two or more user-selectable interaction points, automatically updating at least one of a planned start time of the successor task, a planned end time of the successor task, or a planned duration of the successor task on the table and the project graph based on the actual timing of the predecessor task; and
in response to receiving an input indicative of an interaction with a second interaction point of the two or more user-selectable interaction points, overriding an update to at least one of the planned start time of the successor task, the planned end time of the successor task, or the planned duration of the successor task such that the planned start time of the successor task, the planned end time of the successor task, and the planned duration of the successor task remain unchanged on the table and the project graph.


Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s response of 18 October 2021.

Claims 1 – 14 and 16 – 19 are allowed.  

The reasons for allowance can be found in Applicant Arguments/Remarks filed 18 October 2021, especially on pages 12 and 13 of 14 regarding the arguments that that cited prior art does not disclose the amended independent claim limitations.  None of the prior art of record, taken individually or in any combination, teach, inter alia generating a graphical user interface (GUI) accessible to the client instance, wherein the GUI comprises a table and a project graph; determining a dependency for a project displayed on the GUI, wherein the dependency is indicative of a timing relationship between a predecessor task having a planned timing and a successor task; identifying a timing difference between the planned timing and an actual timing of the predecessor task, wherein the timing difference comprises a deviation between at least one of: an actual start time and a planned start time of the predecessor task; an actual end time and a planned end time of the predecessor task; or a planned duration and an actual duration of the predecessor task; in response to identifying the timing difference, generating two or more user-selectable interaction points on the GUI; and in response to receiving an input indicative of an interaction with a first interaction point of the two or more user-selectable interaction points, automatically updating at least one of a planned start time of the successor task, a planned end time of the successor task, or a planned duration of the successor task on the table and the project graph based on the actual timing of the predecessor task; and in response to receiving an input indicative of an interaction with a second interaction point of the two or more user-selectable interaction points, overriding an update to at least one of the planned start time of the successor task, the planned end time of the successor task, or the planned duration of the successor task such that the planned start time of the successor task, the planned end time of the successor task, and the planned duration of the successor task remain unchanged on the table and the project graph.  Furthermore, neither the prior art, the nature of the problem, not knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623